DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 of application 17/149772 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10929978. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-40 of application 17/149772 is the same as claim 1-17 of Patent No. US 10929978 except for word variation. For example, see table below:

Application 17/149772
Patent No. US 10929978
21.   A camera comprising: an image capturing unit; and one or more processors, wherein the one or more processors function 
.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29, 31-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (Pub. No.: US 2013/0142401A1) and further in view of TAKESHITA (Pub. No.: US 2011/0317992A1).

With respect to claims 21, 37, 39:
Nomoto discloses a camera comprising: an image capturing unit (fig. 1, item 5 as in parag. 0119); and one or more processors, wherein the one or more processors (fig. 2, item 14 as in parag. 0030-0031); (2) an estimation unit configured to estimate an area including a recognition target in a partial region of the image based on the feature extracted by the extraction unit (fig. 2, item 15 as in parag. 0032-0033);
Nomoto does not explicitly disclose a control unit configured to control white balance of an image obtained by the image capturing unit based on an estimation result by the estimation unit.
TAKESHITA disclose a control unit configured to control white balance of an image obtained by the image capturing unit based on an estimation result by the estimation unit (fig. 1, item 109 is a control unit configured to control white balance of an image obtained by the image capturing unit as in parag. 0055).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of TAKESHITA into the teaching of Nomoto in order to reduce an uncomfortable feeling of a user on images before and after an image shooting instruction.
With respect to claim 22:
Nomoto discloses the camera according to claim 21, wherein the estimation unit is further configured to estimate the area including the recognition target in the partial region of the image using a trained estimator (parag. 0011-0012).  
With respect to claim 23:
Nomoto discloses the camera according to claim 22, wherein the estimator has been trained based on (a) a feature extracted from a training image and (b) supervisory 
With respect to claim 24:
Nomoto discloses the camera according to claim 21, wherein the estimation unit is further configured to estimate a proportion of the area including the recognition target to the partial region of the image (parag. 0070, 0088).  
With respect to claim 25:
Nomoto discloses the camera according to claim 21, wherein the estimation unit is further configured to estimate a proportion of (1) the number of pixels of the recognition target to (2) the number of all pixels of the partial region (parag. 0048). 
With respect to claim 26:
Nomoto discloses the camera according to claim 21, wherein the estimation unit is further configured to estimate a boundary between the recognition target and the portion other than the recognition target in the partial region (parag.0082).
With respect to claim 27:
Nomoto discloses the camera according to claim 21, wherein the one or more processors further function as a setting unit configured to set the partial region in accordance with a region setting pattern (fig. 1, item 6 is a processing device).  

With respect to claim 28:
TAKESHITA discloses the apparatus according to claim 27, wherein the setting unit is further configured to select the region setting pattern in accordance with capturing condition information of the image capturing unit (parag. 0007).  
With respect to claim 29:
Nomoto discloses the apparatus according to claim 22, wherein the estimation unit is further configured to use, for estimation, the estimator selected from a plurality of estimators (parag. 0032-0034).
With respect to claims 31, 38, 40:
Nomoto discloses an image processing apparatus comprising an estimator which has been trained based on (a) a feature extracted from a training image (parag. 0011); one or more processors, wherein the one or more processors function as the following units: (1) an obtaining unit configured to obtain a target image (fig. 2, item 11 as in parag. 0036 and 0045); (2) an extraction unit configured to extract a feature from the target image (fig. 2, item 14 as in parag. 0030-0031); and (3) an estimation unit configured to estimate a proportion of an area belonging to the particular class to the target image based on an output from the estimator in response to inputting the feature extracted from the target image into the estimator (fig. 2, item 15 as in parag. 0032-0033);
	Nomoto does not explicitly disclose supervisory information, the supervisory information representing a proportion of an area belonging to a particular class to the training image;
	TAKESHITA discloses supervisory information, the supervisory information representing a proportion of an area belonging to a particular class to the training image (fig. 1, item 109 as in parag. 0019);
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of TAKESHITA into 
With respect to claim 32:
TAKESHITA disclose the apparatus according to claim 3 1, wherein the one or more processors further function as an output unit configured to output information for specifying the proportion estimated by the estimation unit (parag. 0029).  
With respect to claim 33:
TAKESHITA disclose the apparatus according to claim 3 1, wherein the one or more processors further function as a control unit configured to control image capturing by an image capturing unit based on an estimation result by the estimation unit (parag. 0029).
With respect to claim 34:
TAKESHITA disclose the apparatus according to claim 33 wherein the control unit is further configured to control the image capturing by the image capturing unit in terms of an exposure, focus, or white balance, based on the estimation result by the estimation unit (parag. 0029).  
With respect to claim 35:
Nomoto disclose the apparatus according to claim 31, wherein the proportion estimated by the estimation unit is a proportion of (1) the number of pixels of the area belonging to the particular class to (2) the number of all pixels of the target image (parag. 0046, 0048).  

Claims 30, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto (Pub. No.: US 2013/0142401A1), TAKESHITA (Pub. No.: US 2011/0317992A1) 21 above and further in view of Magai (Pub. No.: US 2016/0154995A1).
With respect to claims 30, 36:
The rejection of claim 21 is incorporated; Nomoto and TAKESHITA do not explicitly disclose wherein the recognition target is sky, a plant, or a skin.  
	Magai discloses wherein the recognition target is a skin (parag. 0019).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Magai into the teaching of Nomoto in view of TAKESHITA in order to extract the skin region from the acquired image based on the skin attribute of the estimated human body part region and the corrected human body part region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649